Citation Nr: 9903079	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for hypertension with 
sinus brachycardia, claimed as a heart condition, secondary 
to bronchial asthma.

3.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1944.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a right eye disorder.  Although the RO denied 
service connection for "right eye pain" in 1944, the Board 
construes the veteran's extant claim as discrete from the 
earlier claim as his current eye disorders, diabetic 
retinopathy and cataracts, were not addressed at that time.  
Accordingly, his current claim will be addressed de novo.  
This appeal also arises from a June 1996 rating decision 
which denied entitlement to service connection for continued 
a previous denial of service connection for hypertension with 
sinus brachycardia, claimed as a heart condition secondary to 
bronchial asthma; and which also denied entitlement to a 
rating greater than 30 percent for bronchial asthma.

The Board notes that the veteran has also submitted a claim 
of entitlement to service connection for a ruptured appendix.  
That claim has not been adjudicated by the RO and the veteran 
has not perfected an appeal on that claim.  It is therefore 
referred to the RO for the appropriate action.

The veteran's claim of entitlement to service connection for 
a heart condition, secondary to service-connected bronchial 
asthma, is addressed in the remand attached to this decision.



FINDINGS OF FACT

1.  There is no competent evidence which shows that any 
current right eye condition was incurred in or aggravated by 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

2.  The veteran's bronchial asthma is productive of moderate 
bronchial asthma, with asthmatic attacks rather frequent 
(separated by at least 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.

3.  The veteran's bronchial asthma is productive of FEV-1 of 
56 to 70 percent of  predicted, and FEV-1/FVC of 56 to 70 
percent of predicted, and requires daily inhalational therapy 
or medication.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right eye condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The criteria for entitlement to a rating greater than 30 
percent for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for a right eye 
condition.

The veteran contends that a right eye condition was incurred 
in or aggravated by service or is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service.  After a review of the record, the Board finds that 
the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for a right eye condition is well grounded.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Therefore, in order to produce 
evidence which bears directly and substantially upon his 
claims such that it must be considered to fairly decide the 
merits of those claims, the veteran must produce evidence, 
which in conjunction with the evidence already of record, 
serves to show one of the required elements of a well 
grounded claim.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995). 

The evidence shows that the veteran is currently diagnosed 
with diabetic retinopathy and cataracts.  The basis of the 
denial of the veteran's claim of entitlement to service 
connection for an eye disability in the October 1944 rating 
decision was that there was no eye disability currently 
shown.  As the basis for that claim is no longer tenable, and 
as a required element of a well grounded claim has been shown 
by the evidence of record, the Board is constrained to reopen 
the veteran's claim of entitlement to service connection for 
an eye condition.  The Board therefore finds that evidence to 
be new and material.

The veteran contends that a right eye condition was incurred 
in or aggravated by service, or is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had any right eye condition 
during service; (2) whether he currently has any right eye 
condition; and if so, (3) whether any current right eye 
condition is etiologically related to his service or to any 
disease or injury incurred in or aggravated by service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any right 
eye condition while on active duty.  While the veteran may 
have complained of right eye pain shortly after his 
separation from service, the Board notes that pain is a 
symptom, and that service connection cannot be granted for a 
symptom.  Service connection may only be granted for an 
underlying disability which is producing the symptom of pain.  
Furthermore, refractive error of the eye is considered a 
congenital or developmental defect and does not constitute a 
disability within the meaning of the applicable statutes and 
regulations, thus service connection may not be established 
for refractive error of the eye.  38 C.F.R. § 3.303(b) 
(1998).  The Board notes that the evidence currently shows 
that the veteran is diagnosed with cataracts and diabetic 
retinopathy.

The veteran has alleged that a current right eye condition is 
related to his alleged inservice eye pain.  The Board notes 
that a claimant would not meet the burden imposed by 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. at 611 (1992).  The medical evidence of record does 
not show any evidence that any current right eye condition 
was incurred in or aggravated by service, or is proximately 
due to or the result of a disease of injury incurred in or 
aggravated by service.

As there is no competent evidence showing that any current 
eye condition was incurred in or aggravated by service, or is 
proximately due to of the result of any disease or injury 
incurred in or aggravated by service, the veteran's claim 
fails to show the required elements of a well grounded claim, 
to wit, the evidence of record does not show any evidence of 
incurrence or aggravation of a right eye condition in 
service, nor does the evidence show any nexus, or link, 
between any inservice disease or injury and any current right 
eye condition as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the June 1995 statement of the case, the March 1996 
supplemental statement of the case, the June 1996 
supplemental statement of the case, the November 1996 
supplemental statement of the case, the August 1998 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a right eye condition 
is well grounded.

Accordingly, as the veteran's claim of entitlement to service 
connection for a right eye condition is not well grounded, 
that claim is denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


II.  Entitlement to an increased rating for bronchial asthma.

The veteran contends that his bronchial asthma is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The veteran established service connection for chronic 
bronchial asthma caused by intrinsic bacterial allergy by 
means of an October 1944 rating decision, which assigned a 30 
percent disability rating.  The veteran's disability rating 
for chronic allergic bronchial asthma was reduced to 
noncompensable by means of an October 1945 rating decision.  
The veteran's disability rating for bronchial asthma was 
increased to 10 percent by means of a September 1947 rating 
decision.  The veteran's disability rating for bronchial 
asthma was increased to 30 percent by means of a January 1964 
rating decision.  The veteran's disability rating for chronic 
bronchial asthma was increased to 60 percent by means of a 
December 1966 rating decision.  The veteran's rating for 
bronchial asthma was reduced to 30 percent by means of an 
April 1972 rating decision.  That 30 percent disability 
rating was continued by means of a June 1996 rating decision, 
which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Bronchial asthma is evaluated pursuant to the 
criteria found in Diagnostic Code 6602 of the Schedule.  
38 C.F.R. § 4.97 (1997).  Under those criteria, a rating of 
60 percent is warranted where the evidence shows FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
rating of 30 percent is warranted where the evidence shows 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  
38 C.F.R. § 4.97 (1998).

The criteria for evaluation of respiratory disabilities were 
amended during the pendency of the veteran's appeal, 
effective October 7, 1996.  See 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).  Pursuant to the criteria in effect prior to 
October 7, 1996, a 60 percent rating contemplated that the 
evidence show severe bronchial asthma, with frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and more than light manual labor being precluded.  
A 30 percent rating contemplated that the evidence show 
moderate bronchial asthma, with asthmatic attacks rather 
frequent (separated by 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to October 7, 1996, and the criteria 
in effect subsequent to that date, to determine which may be 
more favorable to the veteran.

An April 26, 1994, VA medical report shows that the veteran 
complained that he couldn't do much due to trouble breathing, 
especially in the previous six months.  He complained of 
increased shortness of breath, not always related to 
activity.  He denied chest pain.  There was always phlegm 
production, but it was usually not discolored.  The veteran 
was in no acute distress.  There were decreased breath 
sounds, and no rales.  There was no acute change.  Pulmonary 
function tests showed mild chronic obstructive pulmonary 
disease.

A July 25, 1994, VA medical report shows that the veteran 
complained of periods of dyspnea.  The lungs had poor 
excursion but were clear overall with distant breath sounds 
at the bilateral bases.

A January 24, 1995, VA medical report shows that the veteran 
had decreased breath sounds.

A February 3, 1995, VA medical report shows that the veteran 
complained of some dizziness and shortness of breath, not 
related to activity.  The inhaler helped relieve symptoms.  
The veteran was in no acute distress.  Breath sounds were 
decreased in the lungs.  The examiner proposed to continue 
the current medications.

A May 11, 1995, VA examination shows that the veteran was a 
seventy-six year old male.  He had not been hospitalized 
specifically for a pulmonary problem since the early 1950's.  
He did recall an acute asthmatic attack some time around 1992 
which required emergency room treatment.  His primary 
complaint was of shortness of breath with exertion.  He 
stated he could walk between two or three blocks, but then 
had to stop due to dyspnea.  He also stated that he had a lot 
of phlegm.  He stated that when it was cold it went 
immediately to his chest.  He took Atrovent, Vanceril, and 
Proventil inhalers.  His oral medication was Theophylline.  
He was a well-nourished male in no acute distress.  Gross 
examination of the ears, nose, and throat was within normal 
limits.  His chest showed increased AP diameter with 
hyperresonance to percussion.  Lungs were clear to 
auscultation.  No rales, rhonchi, or wheezes were heard.  A 
chest X-ray done January 31, 1995, showed increased 
vascularity and fibrosis in hilar regions, otherwise no 
abnormalities were noted.  Pulmonary function tests done 
April 26, 1994, showed mild obstructive lung defect.  The 
examiner provided a diagnosis of chronic obstructive 
pulmonary disease with bronchial asthma and chronic 
bronchitis by history.  The accompanying pulmonary function 
test shows that the degree of obstruction had deteriorated 
from the April 1994 study from moderate to moderately severe 
degree of obstruction, with decreased FEV-1, decreased FVC, 
and decreased FEV-1/FVC.  FVC was 60 percent of predicted.  
FEV-1 was 59 percent of predicted.  FEV-1/FVC was 64 percent 
where 68 percent was predicted.  The examiner commented that 
the veteran gave good effort, cooperation, and coordination.

A June 12, 1995, VA medical report shows that the veteran 
complained that he was always short of breath and used an 
inhaler.  Breath sounds were decreased and almost absent.  
The right upper quadrant of the abdomen was slightly tender.  
The examiner diagnosed chronic obstructive pulmonary disease.

A September 29, 1995, VA medical report shows that the 
veteran complained of dizziness.  He complained of being 
chronically short of breath, but no more than normal.  
Respiration was very clear with good air exchange to bases.

A report of VA hospitalization from November 29, 1995, to 
December 4, 1995, shows that the veteran was admitted with 
increased blood pressure and T wave reversions.  Chest X-ray 
showed some chronic obstructive pulmonary disease changes and 
left pneumonitis, questionable chronic obstructive pulmonary 
disease.  The veteran was taken off of Nitropaste and put on 
Transderm and had no further complaints of chest pain or 
shortness of breath.

A December 13, 1995, VA medical report shows that the veteran 
had developed shortness of breath after pacemaker insertion.  
Rales occurred intermittently and there was shortness of 
breath, relieved by inhalers.  There were decreased breath 
sounds, but no rales or rhonchi.  The examiner diagnosed 
chronic obstructive pulmonary disease and asthma.

A January 26, 1996, VA medical report shows that the veteran 
was feeling generally better.  Inhalers made it better with 
walking or with rest.  He denied chest pain.  Lungs had 
decreased breath sounds.  There were no rhonchi or rales.  
The examiner diagnosed chronic obstructive pulmonary disease 
and asthma.  The plan was to continue current medication.

A February 3, 1996, VA medical report shows that the 
veteran's FEV-1 from December 1995 was 64 percent of 
predicted.  FVC was 90 percent of predicted.  The examiner 
noted moderate obstruction with hyperinflation and a mild 
decrease in DLCO.

A February 9, 1996, VA medical report notes that veteran had 
asthma diagnosed approximately 50 years prior, but that he 
was still employed.  He stated that it was twenty percent 
worse than five years prior.  He complained of occasional 
non-productive cough and very seldom productive of yellow 
sputum, and occasional wheezing.  The examiner diagnosed 
chronic obstructive pulmonary disease and asthma.

A June 6, 1997, VA pulmonary function tests found that FVC 
was 90 percent of predicted, while FEV-1 was 73 percent of 
predicted.  FEV-1/FVC was 62 percent where 78 percent was 
predicted.  There was minimal obstructive lung defect.  The 
examiner found FVC to be normal and FEV-1 to be mildly 
reduced.  The study showed a mild obstructive ventilatory 
defect with air trapping, and a mild reduction in diffusing 
capacity.

A June 10, 1997, VA medical report shows that the veteran was 
doing better and was able to walk around with mild shortness 
of breath.

A July 29, 1997, VA medical report shows that the veteran had 
chronic obstructive pulmonary disease.  He complained of 
increased shortness of breath.

The Board finds that the veteran does not meet the criteria 
for entitlement to a rating greater than 30 percent for 
bronchial asthma, pursuant to the criteria in effect prior to 
October 7, 1996.  The Board finds that the medical evidence 
does not show that the veteran suffers from severe bronchial 
asthma, with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor being precluded.  The evidence does not document one or 
more attacks weekly, nor has the veteran produced any 
evidence to show that frequency of attacks.  The evidence 
also does not show that only temporary relief is provided by 
medication.  The Board finds that the evidence shows that the 
veteran's bronchial asthma symptomatology more nearly 
approximates the criteria for a rating of 30 percent, which 
envisions moderate bronchial asthma, with asthmatic attacks 
rather frequent (separated by 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  The evidence 
does show that the veteran has dyspnea on exertion between 
attacks, and that there are some attacks of asthma.  However, 
the Board finds that the medical evidence simply does not 
show that the attacks are of the severity or the frequency 
which would warrant a rating greater than 30 percent.

The Board finds that the veteran does not meet the criteria 
for entitlement to a rating greater than 30 percent for 
bronchial asthma, pursuant to the criteria in effect 
subsequent to October 7, 1996.  The evidence does not show 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent predicted, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The medical evidence 
of record shows FEV-1 has been shown to be 59 percent, 64 
percent, and 73 percent of predicted values.  These values 
place the values within the criteria for a rating of 30 
percent.  Furthermore FEV-1/FVC has been found to be 62 
percent and 64 percent, which also places the veteran within 
the criteria for a rating of 30 percent.  The Board finds 
that the veteran's bronchial asthma more nearly approximates 
the criteria for a rating of 30 percent which is warranted 
where the evidence shows FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.  The veteran is shown to be taking 
daily inhalational therapy and medication.  However, the 
evidence does not show intermittent corticosteroids or at 
least monthly physician visits for treatment, nor do the 
veteran's pulmonary function tests satisfy the numerical 
readings required for a rating greater than 30 percent..

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the veteran's claim and that the criteria 
for entitlement to an increased rating, greater than 30 
percent for bronchial asthma, are not met.

Accordingly, entitlement to an increased rating, greater than 
30 percent for bronchial asthma, are not met, and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Code 
6602 (1998).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for a right eye condition 
is denied.  Entitlement to an increased rating, greater than 
30 percent, for bronchial asthma is denied.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran's claim of entitlement to 
service connection for a heart condition, secondary to 
service-connected bronchial asthma, was denied by means of a 
January 1993 rating decision.  The veteran did not express 
disagreement with that rating decision, nor did he perfect an 
appeal within the requisite amount of time.  Therefore, the 
Board finds that the January 1993 rating decision which 
denied entitlement to service connection for a heart 
condition, secondary to service-connected bronchial asthma, 
is final.  38 U.S.C.A. § 7105 (West 1991).

Therefore, as the RO has issued a previous final denial of 
the veteran's claim, his new claim for the same disability 
should have been adjudicated on the basis of whether new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for a heart 
condition, secondary to service-connected bronchial asthma.  
However, the veteran was not properly informed of the 
criteria for the evaluation of a claim on the basis of 
whether new and material evidence had been submitted.  
Therefore, the Board feels that the veteran's claim should be 
remanded and should be considered on the basis of whether new 
and material evidence has been submitted to reopen the claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issue on 
appeal on the basis of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a heart condition, 
secondary to service-connected bronchial 
asthma.

2.  If that decision is adverse to the 
veteran, in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case which 
informs them of the criteria used in 
determining whether new and material 
evidence has been submitted to reopen a 
claim and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


